Citation Nr: 0031028	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for a left shoulder disability, and a July 1997 RO decision 
which denied his claim of service connection for a right 
shoulder disability.  In December 1999, the Board remanded 
the veteran's claims to the RO for further development.

The veteran's claim of service connection for a right 
shoulder disability is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  An unappealed RO decision in September 1985 denied the 
veteran's claim of service connection for a left shoulder 
disability.

2.  Evidence submitted subsequent to the September 1985 RO 
denial of service connection for a left shoulder disability 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left shoulder disability.


CONCLUSIONS OF LAW

1.  The RO's September 1985 decision which denied service 
connection for a left shoulder disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(2000).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a left shoulder 
disability has been submitted.  38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a May 1967 statement, W. K., M.D., indicated that the 
veteran had sustained two dislocations of the left shoulder 
joint within six months.  Dr. K. opined that it was extremely 
likely that the veteran's condition would involve recurrent 
dislocations, and that if such were to occur, he would have 
to undergo corrective surgery (capsulorrhaphy). 

An illegible copy of a January 1968 or 1969 letter from a 
private physician is on file.  It appears to deal with the 
veteran's left shoulder.

An Army entrance examination report, dated in February 1968, 
reflects that the veteran had undergone recent left shoulder 
surgery.  A notation (which was scratched out) reflects that 
the veteran was deemed physically disqualified from 
enlistment due to his left shoulder surgery.  It was also 
noted that a reexamination would be justified in six months.  
Another notation reflects that the veteran apparently 
underwent a physical inspection on January 1969, at which 
time no additional defects were discovered and he was deemed 
fit for military service.  In a summary of defects and 
diagnoses it was noted that an X-ray of the left shoulder 
revealed no significant bony lesions.  An associated medical 
history form, dated in February 1968, reflects that the 
veteran had dislocated his left shoulder in 1967.  It was 
also noted that he had undergone a surgical repair and had 
residual decreased external rotation. 

A service medical record, dated in February 1969, shows that 
the veteran had undergone a shoulder operation for a chronic 
recurrent dislocation.  On physical examination, it was noted 
that he had limited abduction of the arm.  In March 1969, it 
was again noted he had limited external rotation of the left 
shoulder.  He was placed on a permanent limited duty profile, 
with no over-head work, no push-ups, or low crawling.  An 
April 1969 medical record shows that he reported that his arm 
and shoulder hurt and that he was not rigidly adhering to his 
limited duty profile. 

An October 1970 separation examination report shows that the 
veteran's upper extremities were clinically normal.  A left 
shoulder disability was not diagnosed.  Additionally, the 
veteran reported that he felt outstanding. 

In June 1985, the veteran filed a claim of service connection 
for a left shoulder disability.  He related he had aggravated 
his left shoulder condition during boot camp training. 

A July 1985 VA examination report shows that the veteran 
reported that his left shoulder was dislocated during a high 
school scrimmage.  He said Dr. K. performed left shoulder 
surgery approximately one year after his injury.  Thereafter, 
he related, he passed his second physical examination for 
entrance into the Army.  He said his shoulder was X-rayed and 
examined at that time.  During basic training, he related, he 
received treatment for his shoulder.  He also said his 
physician released him from certain activities such as push-
ups and parallel bar exercises.  He said he had periodic 
disabling shoulder problems since then, including radiating 
pain. 

Another July 1985 VA examination report shows that the 
veteran reported having undergone a Putti-Platt operation for 
a chronic dislocation of the left shoulder in 1968.  He 
reported that he aggravated his shoulder while in service and 
said he was given a limited duty profile.  After service, he 
said, he worked as a heavy equipment operator but had to 
switch jobs because of shoulder problems.  It was noted he 
now worked in a supervisory capacity.  He said that the only 
medication he was taking for his shoulder was Aspirin.  As 
for complaints, he related he had radiating pain and 
stiffness of the left shoulder, which was aggravated by 
lifting and exertion.  Following an examination, the 
diagnoses included postoperative residuals of surgery of the 
left shoulder (Putti-Platt procedure for chronic dislocation) 
with limitation of motion.  

A July 1985 X-ray report of the left shoulder was normal. 

A September 1985 RO decision denied service connection for a 
left shoulder disability.  Evidence received since this 
decision is summarized below.

Duplicate service medical records were received by the RO.

VA outpatient treatment records, dated in 1996 and 1997, show 
that the veteran received left shoulder treatment.

A July 1997 VA outpatient record shows that the veteran was 
seen in the orthopedic clinic, where he reported continued 
right shoulder problems, which he said were related to his 
service-connected left shoulder condition.  He related that 
he aggravated his left shoulder in service and that such had 
gradually worsened such that he had to overuse his right 
shoulder. 

In a July 1997 statement, the owner of the Heartland 
Utilities, Incorporated, indicated that the veteran had 
worked for him from 1986 to 1994, and that during the last 
three or four years he had left shoulder pain and more 
recently had right shoulder pain.  

In an August 1997 statement, the President of Brock 
Excavation Incorporated, indicated that he did not have a 
position for the veteran because of his disabilities of the 
shoulders.

In an undated statement, an acquaintance of the veteran 
indicated that for as long as she knew him he had left 
shoulder problems.  He said he compensated for his left 
shoulder injury by using his right shoulder more.  She said 
that he injured his right shoulder in 1996 while on the job.  

In August 1997, the veteran underwent an examination by a VA 
orthopedic surgeon.  There is no indication that the claims 
file was reviewed in conjunction with the examination.  
During the examination, the veteran related that he first 
developed left shoulder problems in 1967, while in high 
school.  He related that he had at least four dislocations of 
the left shoulder and was eventually treated with some type 
of anterior reconstruction.  He said he was doing well until 
he went into basic training in 1969.  During basic training, 
he said, he developed significant left shoulder pain which 
has continued intermittently until the present time.  He said 
his pain flared up with over use.  Following an examination, 
the examiner concluded that the veteran had chronic bilateral 
shoulder impingement syndrome.  It was noted that he had a 
sensitive left shoulder going into the military (from pre-
service dislocations and surgery) and that ". . . his basic 
training set off his impingement syndrome, which he has had 
until the present time."  It was noted that his left 
shoulder condition was greatly responsible for his current 
right shoulder impingement syndrome.  It was opined that he 
had overused the right shoulder as a result of his chronic 
left shoulder pain.  

In a March 1998 statement, the veteran's daughter indicated 
that for as long as she could remember, the veteran had 
shoulder problems.  She said he had to wear a sling as a 
result of over exertion.  

At a May 1998 RO hearing, the veteran testified that he hurt 
his left shoulder during basic training exercises.  During 
parallel bar exercises, he said he heard something snap.  As 
a squad leader, he was reluctant to go on sick call but 
eventually sought treatment.  He said he was given hot and 
cold packs and medication, and was placed on limited duty for 
a while.  While he was in advanced training, he said, his 
shoulder condition flared again when he was unloading 
supplies.  At the time of his discharge, he said he did not 
really complain very much because he wanted to be released 
from service.  After his discharge, he related he did not 
seek treatment for his left shoulder but just tried to live 
with his condition by taking Aspirin, using heated pads, and 
securing his shoulder at night.  He said he injured his right 
shoulder in October 1996.  He said he was doing some loading 
when he felt something pop in his shoulder.  Prior to that, 
he said, his right shoulder had not bothered him. 

VA outpatient treatment records, dated from 1998 to 2000, 
show that the veteran underwent right shoulder surgery for a 
rotator cuff tear.

At a July 2000 Travel Board hearing, the veteran testified he 
underwent left shoulder surgery prior to service.  While on 
active duty, he related, he aggravated his left shoulder 
condition during basic training exercises.  He said his left 
shoulder swelled and he eventually went in for treatment.  He 
said he was given a diagnosis and placed on light duty.  He 
also said he hurt his left shoulder during artillery 
training, while lifting shells and other artillery equipment.  
After service, he said, he continued to experienced shoulder 
problems and received VA treatment.  He indicated that he 
first noticed he had a right shoulder problem in October 
1997.  He related he has received treatment, including right 
shoulder surgery.  He said he had been told that his right 
shoulder condition was an overuse injury.


II.  Legal Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a left 
shoulder disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In September 1985, the RO denied the veteran's application to 
reopen a claim of service connection for a left shoulder 
disability.  The September 1985 RO decision was not appealed 
and must be considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.
 
The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

When the RO denied service connection for a left shoulder 
disability in September 1985, it considered the May 1967 
statement of Dr. K., the veteran's private physician, which 
reflects that the veteran sustained several left shoulder 
dislocations prior to service.  The RO also considered the 
veteran's service medical records which show that he was 
initially denied enlistment into the Army in February 1968 
due to his left shoulder condition.  (It was also noted that 
he had previously undergone left shoulder surgery.)  In 
January 1969, he underwent another examination (including X-
ray studies which revealed no significant bony lesions) and 
was deemed fit for enlistment.  During service, in 1969, he 
was treated for left shoulder problems on a number of 
occasions; it was noted he had limited range of motion; and 
he was placed on limited duty.  His service medical records 
also show that when he was examined for separation purposes 
in October 1970, a left shoulder disability was not 
indicated.  Finally, the RO considered the veteran's 1985 VA 
examination report which reflects a diagnosis of 
postoperative residuals of left shoulder surgery with 
limitation of motion.

Since the September 1985 RO decision was rendered, additional 
evidence has been received including duplicate service 
medical records which are clearly neither new nor material 
evidence to reopen the veteran's claim of service connection.  
38 C.F.R. § 3.156.

Additional evidence submitted since the September 1985 RO 
decision, includes the veteran's statements and testimony at 
Board and RO hearings, which are to the effect that he 
aggravated his left shoulder condition during active duty.  
Statements from the veteran's daughter and his previous 
employers are also of record and reflect that the veteran had 
shoulder problems.  These general assertions are not new as 
they are cumulative or redundant of evidence which was of 
record at the time of the prior final denial of the claim.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  It is pointed out 
that the veteran, his daughter, and his employers, as laymen, 
have no competence to give medical opinions on the diagnosis 
or etiology of a condition, and their statements on such 
matters are not material evidence to reopen the claim.  38 
C.F.R. § 3.156; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, new evidence received since the RO's September 1985 
decision also consists of VA medical records dated in the 
1990s, including an August 1997 VA medical record which 
reflects the opinion that the veteran had a sensitive left 
shoulder when he entered military service and that such 
condition was set off during basic training.  The 
aforementioned medical opinion is material as it is somewhat 
suggestive of a link between the veteran's current left 
shoulder disability and service.  As such, it must be 
concluded that the opinion is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for a left shoulder 
disability.  Accordingly, the claim is reopened, and the 
veteran's claim must be considered in light of all the 
evidence, both old and new.  In other words, the August 1997 
VA medical record constitutes new and material evidence to 
reopen the veteran's claim of service connection.  38 C.F.R. 
§ 3.156. 


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a left shoulder disability, 
the claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Left Shoulder Disability

As noted in the discussion above, the veteran's claim was 
reopened on the basis that new and material evidence had been 
submitted.  The next step is to address the question of 
whether service connection is warranted.  In this regard it 
is noted that legislation was enacted in November 2000 which 
repealed the requirement under 38 U.S.C.A. § 5107 that a 
well-grounded claim need be submitted before VA is required 
to assist the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO is 
hereby instructed to develop the veteran's claim in 
accordance with these new and binding requirements.
 


Right Shoulder Disability

The RO most recently addressed the veteran's claim in May 
1998, at which time, the RO determined that the veteran had 
not submitted a well-grounded claim of service connection for 
a right shoulder disability.  The Court has held that the 
Board may not decide a claim on a basis different from the 
basis on which the RO decided the claim, unless the Board 
first assures that the appellant has had notice and a fair 
opportunity to comment on the case.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Since the RO adjudicated the veteran's 
claim on the basis of whether the veteran had submitted a 
well-grounded claim, and Congress thereafter enacted 
legislation which in effect repealed the necessity of 
conducting a well-grounded analysis, the veteran's claim must 
be returned to the RO so that his claim can be adjudicated on 
the merits.  The RO should also assist the veteran in 
developing all facts pertinent to his claim in accordance 
with the Veterans Claims Assistance Act of 2000.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should assure that all 
available relevant treatment records 
regarding the veteran's shoulders are in 
the claims folder, including all 
outstanding VA medical records.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should adjudicate the 
veteran's claims of entitlement to 
service connection for left and right 
shoulder disabilities.  In the event that 
the claims are not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 13 -


- 1 -


